UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - x
                                     :
 UNITED STATES OF AMERICA                  SUPERSEDING INFORMATION
                                     :
           - v. –                          S1 19 Cr. 67 (PGG)
                                     :
 JOSEPH HOATS,
                                     :
                     Defendant.
                                     :
 - - - - - - - - - - - - - - - - - - X

                            COUNT ONE

                            (Perjury)

          The Acting United States Attorney alleges:

     1.   On or about May 2, 2017, in the Southern District of

New York and elsewhere, JOSEPH HOATS, the defendant, in a

declaration, certificate, verification, and statement under

penalty of perjury as permitted under Title 28, United States

Code, Section 1746, willfully subscribed as true a material

matter that he did not believe to be true, to wit, in a

declaration filed with the United States District Court for the

Southern District of New York, in connection with In re General

Motors LLC Ignition Switch Litigation, 16 Cv. 07 (JMF), HOATS

made the following false statements, among others:   (a) “Since I

had no access to josephhoats.hoatslaw@gmail.com, I was not

monitoring same and could not know to monitor this particular

email account”; and (b) “I had no urgent reason to be checking

my Hotmail account for a large part of the calendar year of 2016
and 2017 to date, prior to the revelation of my alleged

representation of Plaintiffs in this instant action.”

      (Title 18, United States Code, Sections 1621 and 2.)




                                    ________________________
                                    AUDREY STRAUSS
                                    Acting United States Attorney




                                2
Form No. USA-33s-274 (Ed. 9-25-58)



   UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


     UNITED STATES OF AMERICA

                v.

          JOSEPH HOATS,

                             Defendant.


     SUPERSEDING INFORMATION

        S1 19 Cr. 67 (PGG)

    (18 U.S.C. §§ 1621 and 2.)

                       AUDREY STRAUSS
       Acting United States Attorney.
